Citation Nr: 1232732	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the right knee from June 14, 2007, to May 27, 2011, and in excess of 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the left knee from June 14, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted service connection for musculoligamentous strain of both knees, assigning an initial 10 percent disability rating for each knee.  By rating decisions issued in November 2011 and March 2012, the RO effectively granted the Veteran an increased rating, to 30 percent, for his musculoligamentous strain of the right knee, effective from May 27, 2011.

As the appeal of the Veteran's claim for higher initial ratings for musculoligamentous strain of the left and right knees emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In September 2010, the United States Court of Appeals for Veterans Claims (Court) vacated a Board's 2009 decision in this case.  The basis for the remand included VA's failure to provide sufficient reasons and bases for its denial of the Veteran's claims.  The Board subsequently remanded the case in April 2011 for further evidentiary development and adjudication.  The Board instructed the RO to obtain current records of the Veteran's treatment at VA facilities, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The RO obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in September 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in April 2012, in which the RO again denied the Veteran's claims for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  For the period prior to May 27, 2011, the Veteran's musculoligamentous strain of the right knee was manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflected pain on motion, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 140 degrees of flexion.

2.  From May 27, 2011, the Veteran's musculoligamentous strain of the right knee has been manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflect crepitus, tenderness, and disability tantamount to motion limited to no worse than 20 degrees of extension and 80 degrees of flexion.

3.  The Veteran's musculoligamentous strain of the left knee has been manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflect crepitus, tenderness, and disability tantamount to motion limited to no worse than 10 degrees of extension and 90 degrees of flexion.


CONCLUSIONS OF LAW

1.  For the period prior to May 27, 2011, the criteria for an initial disability rating in excess of 10 percent for service-connected musculoligamentous strain of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  For the period from May 27, 2011, the criteria for a disability rating in excess of 30 percent for service-connected musculoligamentous strain of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for service-connected musculoligamentous strain of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through June 2007, January 2008, August 2011, and September 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which were done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the June 2007, January 2008, August 2011, and September 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  Available records from the Veteran's VA treatment providers have been obtained and associated with the claims file.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  Additionally, the Veteran was afforded VA examinations in July 2007, May 2011, and September 2011, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the May 2011 and September 2011 examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his musculoligamentous strain of the knees has been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in July 2007, May 2011, and September, as well as records of the Veteran's ongoing treatment at the Omaha-VA Nebraska-Western Iowa Health Care System.  At the July 2007 examination, the Veteran complained of pain in his knees that had grown increasingly worse over the past several years.  He denied swelling, effusion, laxity, or instability in either knee but stated that the pain was exacerbated by long periods of standing or climbing up stairs.  Pain, tenderness, and stiffness were noted on physical examination, but no instability was noted, and the Veteran's gait was found to be normal.  Range of motion of the knees was recorded as normal, with flexion to 140 degrees and extension to 0 degrees bilaterally, although the examiner did not provide a numerical reading as to where any pain on motion began.  No additional limitation was found on repetition.  Radiological examination was normal in the knees bilaterally.  The Veteran was diagnosed with musculoligamentous strain of the right and left knees.  

Report of the May 2011 VA examination noted the Veteran's complaints of pain in his knees that had continued to worsen.  He reported being able to stand for only 30 minutes or walk for only two blocks before needing to rest.  He stated that he had quit his job the year prior due to problems with his knees and feet.  He was noted to be unable to engage in exercise or sports due to his service-connected knee disorder.  Physical examination revealed a normal gait, and range-of-motion testing showed him to have flexion to 120 degrees bilaterally, with extension to 5 degrees on the right and 10 degrees on the left, with increased pain on repetitive motion.  No instability was found, but mild weakness and fatigability was noted.  Radiological examination revealed mild bilateral degenerative joint disease of the knees.  The examiner found the Veteran's bilateral knee disabilities to be moderate in severity.  

Report of the September 2011 VA examination noted that the Veteran again complained of knee pain and stated that he had left his job "as he had too much walking and computer work."  He stated that he was unable to stand for more than 15 to 20 minutes and indicated that he had a limp intermittently due to knee pain.  He reported experiencing pain when walking up and down stairs or inclines, which require him to use hand rails.  He stated that he could walk for approximately 3 blocks before needing a rest.  He further reported difficulty with some activities, such as carrying heavy bags or mowing large parts of his lawn.  Physical examination revealed a normal gait and bilateral knee tenderness and guarding.  Range-of-motion testing found flexion of the left knee to 90 degrees without pain and extension to 10 degrees without pain.  Flexion of the right knee was found to be to 80 degrees without pain, and extension to 20 degrees without pain.  The examiner noted muscle spasms during flexion of both knees due to guarding through the motion.  No additional limitations were noted on repetitive motion testing.  

Records of the Veteran's ongoing treatment with VA treatment providers reflect that the Veteran has consistently sought treatment for his knee problems in the years since his claim was filed.  In addition to the medical evidence, the Veteran has submitted statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, and weakness in the knees, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, weakness, and stiffness, and VA examiners have noted that the Veteran had pain at the extremes of range of motion of the knees.  The Board notes, however, that the July 2007 VA examiner noted that the Veteran's range of motion was within normal limits, with 140 degrees of flexion and 0 degrees of extension bilaterally.  At the May 2011 VA examination, the Veteran was found to have range of motion of flexion to 120 degrees bilaterally, with extension to 5 degrees on the right and to 10 degrees on the left, with mild to moderate pain at the endpoints of motion.  Finally, at the September 2011 VA examination, the Veteran was found to have range of motion from 20 to 80 degrees on the right, and from 10 to 90 degrees on the left, with pain at the endpoints of flexion bilaterally.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial rating in excess of 10 percent for musculoligamentous strain of the right knee for the period prior to May 27, 2011.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's musculoligamentous strain of the right knee was so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent initially assigned for the period prior to May 27, 2011.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the period prior to May 27, 2011, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent initially assigned, even when pain on motion is taken into consideration.  As noted above, at a July 2007 VA examination, the Veteran demonstrated full flexion of 140 degrees with full extension, which does not approximate the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran complained of pain, stiffness, and tenderness on motion of his right knee, there is no evidence to suggest that he had functional losses of his right knee tantamount to a compensable level of limited motion at any time prior to May 27, 2011.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's musculoligamentous strain of the right knee was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period prior to May 27, 2011.  The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 for the period prior to May 27, 2011.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the right knee was full, with flexion of 140 degrees and extension to 0 degrees, for the period prior to May 27, 2011.  Although it is not fully clear from the record, the July 2007 examiner did not indicate that pain on motion was experienced at any point throughout the Veteran's range of motion of the right knee.  As such, neither VA examination reports nor treatment records revealed limitation of flexion or extension of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time prior to May 27, 2011.  As the functional impact of the Veteran's musculoligamentous strain of the right knee was considered by the examiners and the 10 percent rating initially assigned, no higher rating is warranted under Diagnostic Code 5260 or 5261 for the period prior to May 27, 2011.

Similarly, upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a rating in excess of 30 percent for the Veteran's musculoligamentous strain of the right knee for the period from May 27, 2011.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's musculoligamentous strain of the right knee is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the current 30 percent in effect from May 27, 2011.  In reaching this decision, the Board acknowledges that the Veteran has been noted to have pain on motion in his knee and limitation of flexion to 80 degrees and extension to 20 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07.  Although a limitation of flexion of 80 degrees does not warrant a compensable rating under Diagnostic Code 5260, the Board notes that the finding of extension limited to 20 degrees warrants a 30 percent disability rating under Diagnostic Code 5261, governing limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, the 30 percent rating currently assigned for the period from May 27, 2011, is the proper rating for the Veteran's musculoligamentous strain of the right knee, based on the limitation of extension caused by the disability.  Even considering the Veteran's documented weakness, stiffness, and pain on repetitive motion, the Board concludes that the Veteran's musculoligamentous strain of the right knee is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from May 27, 2011.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equate to limitation of motion such that a higher rating could be assigned for musculoligamentous strain of the right knee for the period from May 27, 2011.

As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion of the right knee has been limited to no worse than 80 degrees.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 for the period from May 27, 2011.  As the functional impact of the Veteran's right knee disability has been considered by the examiners and the ratings currently assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the period from May 27, 2011.

Regarding the Veteran's left knee, upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial rating in excess of 10 percent for musculoligamentous strain of the left knee at any time during the claim period.  In that connection, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's musculoligamentous strain of the left knee is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent disability rating initially assigned.  In reaching this decision, the Board acknowledges that the Veteran has been noted to have pain on motion in his left knee, with limitation of flexion to 90 degrees and extension to 10 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, on examination of the left knee the Veteran has shown, at worst, flexion limited to 90 degrees and extension limited to 10 degrees.  Although a limitation of flexion of 90 degrees does not warrant a compensable rating under Diagnostic Code 5260, the Board notes that the finding of extension limited to 10 degrees warrants a 10 percent disability rating under Diagnostic Code 5261, governing limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, the 10 percent rating initially assigned is the proper rating for the Veteran's musculoligamentous strain of the left knee, based on the limitation of extension caused by the disability.  Even considering the Veteran's documented weakness, stiffness, and pain on repetitive motion, the Board concludes that the Veteran's musculoligamentous strain of the left knee is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equate to limitation of motion such that a higher rating could be assigned for musculoligamentous strain of the left knee at any time during the claim period.

As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion of the left knee has been limited to no worse than 90 degrees.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion of the left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 at any time.  As the functional impact of the Veteran's left knee disability has been considered by the examiners and the ratings currently assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the Veteran's left knee disability.

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted based on subluxation or lateral instability for either knee at any point during the claim period.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, the Veteran has not complained of instability in his knees, and no instability of the knees has been identified on physical examination at any time.  No instability has been noted by any VA examiner or at any VA treatment visit.  Therefore, the Board does not find that a separate disability rating is warranted for either knee on account of lateral instability or subluxation.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected knee disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected knee disorders have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized due to his service-connected knee disabilities.  In addition, although he has been awarded entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), this decision was made based not just on his service-connected knee disabilities but on multiple other service-connected disorders as well.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected musculoligamentous strain of the right knee warrants an initial rating of no more than 10 percent prior to May 27, 2011, and no more than 30 percent from May 27, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).  The Board further finds that the Veteran's service-connected musculoligamentous strain of the left knee warrants a rating of no more than the 10 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2011).  This is so for the entirety of the appellate period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the right knee for the period prior to May 27, 2011, is denied.  

Entitlement to a rating in excess of 30 percent for musculoligamentous strain of the right knee for the period from May 27, 2011, is denied.  

Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the left knee is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


